 1   MCGREGOR W. SCOTT
 2   United States Attorney
     DEBORAH STACHEL
 3   Regional Chief Counsel, Region IX
 4   Social Security Administration
     PATRICK SNYDER,
 5
     Special Assistant United States Attorney
 6            160 Spear Street, Suite 800
 7            San Francisco, California 94105
              Telephone: (415) 977-8927
 8            Facsimile: (415) 744-0134
 9   Attorneys for Defendant
10                        UNITED STATES DISTRICT COURT
11                       EASTERN DISTRICT OF CALIFORNIA
12
     PAMELA THOMAS,                           )    No. 1:18-cv-01711-SKO
13                                            )
           Plaintiff,                         )
14                                            )    PROPOSED ORDER AND
           v.                                 )    STIPULATION TO REMAND
15                                            )
     ANDREW SAUL,1,                           )    PURSUANT TO 42 U.S.C.
16
     Commissioner of Social Security,         )    SECTION 405(g) SENTENCE FOUR
                                              )
17                                            )
           Defendant.                         )
18                                            )
                                              )    (Doc. 14)
19                                            )
20
            IT IS HEREBY STIPULATED by the parties, through their undersigned
21
     attorneys, and with the approval of the Court, that the Commissioner has agreed to
22
     a voluntary remand of this case for further administrative proceedings, pursuant to
23
     sentence four of 42 U.S.C. § 405(g).
24
           On remand, the Appeals Council will remand the case to an administrative
25
     law judge (ALJ) for a new decision and instruct the ALJ to reevaluate the evidence
26
27
28   1
       Andrew Saul is now the Commissioner of Social Security and is automatically
     substituted as a party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of
     the Social Security Act (the Act), 42 USC 405(g) (action survives regardless of any
     change in the person occupying the office of Commissioner of Social Security).

                                             -1-
 1   of record. The parties further request that the Clerk of the Court be directed to
 2   enter a final judgment in favor of Plaintiff, and against Defendant, reversing the
 3   final decision of the Commissioner.
 4         As noted, this stipulation constitutes a remand under the fourth sentence of
 5   Section 205(g) of the Social Security Act. 42 U.S.C. § 405(g).
 6
 7                                    Respectfully submitted,
 8
 9
           Dated: July 2, 2019                      MCGREGOR W. SCOTT
10                                                  United States Attorney
11
                                                    DEBORAH STACHEL
                                                    Regional Chief Counsel, Region IX
12                                                  Social Security Administration
13
14                                          BY:     /s/ Patrick Snyder
15                                                  PATRICK SNYDER
                                                    Special Assistant U.S. Attorney
16                                                  Attorneys for Defendant
17         Dated: July 2, 2019
18                                          BY:      /s/ Jonathan Pena
19                                                  JONATHAN PENA
                                                    Attorneys for Plaintiff
20
                                                    (as authorized by email on 7/2/19)
21
22
23
24
                                           ORDER

25         Based upon the parties’ above Stipulation to Remand Pursuant to U.S.C. §
26   405(g) Sentence Four (“Stipulation to Remand”) (Doc. 14), and for cause shown,
27         IT IS HEREBY ORDERED that the above-captioned action is REMANDED
28   to the Commissioner of Social Security for further proceedings consistent with the
     terms of the Stipulation to Remand.



                                              -2-
 1   IT IS SO ORDERED.
 2
     Dated:     July 3, 2019                               /s/   Sheila K. Oberto   .
 3                                               UNITED STATES MAGISTRATE JUDGE
 4
 5            The Clerk of the Court is hereby DIRECTED to (1) enter judgment in favor
 6   of Plaintiff Pamela Thomas and against Defendant Andrew Saul, Commissioner of
 7   Social Security, and (2) administratively close this file.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                               -3-
